PER CURIAM:
Defendant’s petition for rehearing was granted in this case, originally decided on May 4, 1977, by a 3-2 decision which affirmed the District Court for Uintah County, in order to permit re-argument by counsel for the parties and further consideration by this Court.
The respective Justices of this Court are of the same convictions of mind as expressed in the prior opinion, Utah, 564 P.2d 294 (1977), which affirmed the decision of the District Court, and therefore the prior opinion is now ordered as the final action.